Citation Nr: 0618315	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, claimed as arthritis.

2.  Entitlement to service connection for a left hand 
disability, claimed as arthritis.

3.  Entitlement to an increased disability rating for 
service-connected cervical spine strain, to include thoracic 
spine degenerative changes, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1990 to September 1990 and from May 1993 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri which granted the 
veteran's claim of entitlement to service connection for 
limitation of motion of the cervical spine, assigning a 10 
percent disability rating; and denied the veteran's claim of 
entitlement to service connection for arthritis of the 
bilateral hands.  

Clarification of issues on appeal

Thus far, the veteran's service connection claim has been 
treated as one for a "bilateral" hand disability.  However, 
as will be evidenced in the discussion portion below, the 
record contains evidence of a current disability only in the 
veteran's left hand, not his right.  Therefore, the Board has 
split the claim for a bilateral hand disability into two 
separate claims, one for the right hand and one for the left 
hand.  

The issues of entitlement to service connection for a left 
hand disability and entitlement to an increased disability 
rating for service-connected cervical spine strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a right hand disability currently exists.  


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue of entitlement to service connection 
for a right hand disability.

As is discussed elsewhere in this decision, Board action on 
the remaining issues on appeal, entitlement to service 
connection for a left hand disability and entitlement to an 
increased disability rating for service-connected cervical 
spine strain, to include thoracic spine degenerative changes, 
will be deferred pending additional evidentiary development.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the April 2004 
SOC, which specifically detailed the evidentiary requirements 
for service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated August 14, 2002; June 24, 2005; and September 21, 2005, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  

Specifically, the veteran was advised in the August 2002 VCAA 
letter that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies.  All three VCAA letters included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked in the letters that the veteran complete this 
release so that VA could obtain these records on his behalf.  
The September 2005 VCAA letter specifically noted that 
records from University of Missouri Health Care and Dr. 
W.K.N. had been requested on his behalf.  The August 2002 
letter further emphasized: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."  The September 2005 VCAA letter asked the veteran to 
complete a release for records from Dr. B. and added: "if 
you do not provide the necessary release, you must obtain and 
submit the identified records for them to be considered."  
The veteran was also advised in the August 2002 VCAA letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim [examinations were conducted in July 
2002 and March 2004].  Finally, as the veteran is 
unrepresented, the June 2005 and September 2005 VCAA letters 
included a list of nationally recognized Veterans Service 
Organizations that could assist the veteran with his claim.

The Board notes that the September 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in September 2002.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, the veteran was provided with VCAA notice 
through the June 2005 and September 2005 VCAA letters and his 
claim was readjudicated in the March 2006 SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed right hand 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(2), existence of a disability, and element (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided with 
VA examinations in July 2002 and March 2004, the results of 
which will be discussed below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran declined the option of a personal hearing in his June 
2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to one of the issues on appeal.

1.  Entitlement to service connection for a right hand 
disability, claimed as arthritis.

The veteran contends that he has a right hand disability 
which is a result of his years of work as a mechanic in 
service.  

Analysis

In order for service connection to be granted, the evidence 
must show three things: (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  As detailed below the veteran's claim 
fails to meet Hickson elements (1) and (3).

Element (1) - current disability

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
a right hand disability currently exists.  The July 2002 and 
March 2004 VA examiners, who conducted physical examination 
of the veteran's right hand and reviewed X-rays, found no 
evidence of fracture, dislocation or other bony abnormalities 
in the right hand.  EMG studies of the right hand in May 2003 
were normal.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

In short, the competent medical evidence of record is 
negative for a right hand disability, and there is no other 
medical evidence to the contrary.  The veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claim; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that the veteran himself believes that current 
disability of the right hand exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's right hand claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

It may be that the veteran may experience right hand pain at 
times.  However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  No underlying 
disability has been clinically identified.

In the absence of any diagnosed right hand disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
claim, and it fails on this basis alone.



Element (2) - in-service disease or injury

With regard to Hickson element (2), the evidence shows that 
although no right hand disability was identified during 
service, the veteran's bilateral upper extremities were noted 
to be abnormal upon physical examination for separation in 
February 2002.  Hickson element (2), in-service disease or 
injury, has therefore arguably been met for the claim.  

Element (3) - medical nexus

With respect to Hickson element (3), medical nexus, it is 
obvious that in the absence of a current right hand 
disability, a medical nexus would be an impossibility.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself and his representative 
contend that a medical relationship exists between the 
service and current right hand problems, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1), supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim also fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a right hand disability, as Hickson elements (1) and (3) have 
not been met.  Contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application, as the evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for a right hand disability 
is denied.


REMAND

2.  Entitlement to service connection for a left hand 
disability, claimed as arthritis.

As discussed above, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 
Hickson, supra.  As demonstrated below, elements (1) and (2) 
have been met, thus warranting a remand for a determination 
as to element (3).

Element (1) - current disability

The March 2004 VA examiner reviewed X-rays and noted a "mild 
degenerative change of the first metapharsal joint of the 
left hand," thus arguably satisfying Hickson element (1).  

Element (2) - in-service disease or injury

As described above with regards to the veteran's right hand 
claim, service medical records show that the veteran's 
bilateral upper extremities were noted to be abnormal during 
his February 2002 physical examination for separation.  
Hickson element (2), in-service disease or injury, has also 
therefore arguably been met.  



Element (3) - medical nexus

With respect to Hickson element (3), there is no medical 
nexus opinion of record.  Because this case presents certain 
medical questions which cannot be answered by either the 
veteran or the Board, a remand is necessary.  See Espiritu, 
supra; see also  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern the relationship, if any, between any 
current left hand arthritis and the veteran's period of 
active service.  This must be addressed by an appropriately 
qualified health care provider.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2005) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

3.  Entitlement to an increased disability rating for 
service-connected cervical spine strain, to include thoracic 
spine degenerative changes, currently evaluated as 10 percent 
disabling.

In this case, the available medical evidence paints a 
complicated disability picture warranting additional 
evidentiary development.  For reasons discussed below, the 
Board finds that a remand is warranted.  

The veteran is currently service-connected for cervical spine 
strain, to include thoracic spine degenerative changes.  
However, in May 2005, S.D.B., M.D., reviewed the veteran's 
past symptoms, examined the veteran physically and found 
"symptoms consistent with those of thoracic outlet 
syndrome." 

The medical evidence of record thus does not differentiate 
between the symptomatology associated with the service-
connected cervical and thoracic spine disability and the 
symptomatology associated with the non service-connected 
thoracic outlet syndrome.  The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this 
reason, the case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology, to the extent possible.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be scheduled 
for a physical examination by an 
appropriately qualified health care 
provider.  The examiner should examine 
the veteran, review the veteran's 
claims folder and render an opinion, 
in light of the veteran's entire 
medical history, as to the matter of 
whether the veteran's claimed left 
hand arthritis is related to his 
military service, with specific 
consideration of in-service left hand 
complaints.  

The examiner should also attempt 
identify current disability of the 
veteran's thoracic spine, to include 
whether (service-connected) 
degenerative changes and (non service-
connected) thoracic outlet syndrome 
exist.   If more than one disorder 
exists, the examiner should attempt, 
to the extent practicable, to identify 
and differentiate between the 
symptomatology associated with the 
veteran's service-connected cervical 
spine strain, to include thoracic 
spine degenerative changes, and any 
non service-connected disabilities.  
If the symptomatology associated with 
each cannot be differentiated, the 
examiner should so state.  

If thoracic outlet syndrome is 
diagnosed, the examiner should render 
an opinion as to its relationship, if 
any, to the veteran's military service 
and to the service-connected 
cervical/thoracic spine disability.  

If in the examiner's opinion 
diagnostic testing and/or specialist 
consultations are necessary, such 
should be scheduled.  The examiner's 
report should be associated with the 
veteran's VA claims folder.  

2.  Thereafter, the veteran's claims 
for entitlement to service connection 
for a left hand disability and 
entitlement to an increased disability 
rating for service-connected cervical 
spine strain, to include thoracic 
spine degenerative changes, should be 
readjudicated.  If the benefits sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


